— Appeal by the State from a judgment rendered against it in the Court of Claims after trial, and in claimant’s favor, for damages for personal injuries. Claimant’s injuries were received in a collision between the automobile he was operating and one owned by the State, operated by a State trooper in line of duty on a patrol emergency call to investigate a hit-run accident. The collision occurred on State highway Route No. 5, between three and four miles westerly of Scotia on a cold clear night, when the roadway was dry and no other traffic was involved or present at the scene on the occurrence of the accident. Claimant and the operator -of the troop car each testified that soon after the two ears approached, it was the other one that was turned to its left toward and into the center lane and thence in front of the oncoming car, and each testified that the accident occurred as he then turned to his left to avoid it. The right side of the troop car was in collision with the front end of claimant’s car; when at rest immediately after the accident, the former was on its left side or southerly panel of the pavement headed westerly with its right wheels slightly over on the center panel and the latter was diagonally across the center panel headed southerly. The evidence thus presented and as further shown by photographs of the scene of the accident thus presented a sharp question of fact as to which driver was negligent and as to the contributory negligence of the claimant. Ample evidence sustains the findings in claimant’s favor upon those aspects of the ease and also as to the amount of damages awarded. Judgment unanimously affirmed, with costs. Present — Foster, P. J., Ilcffernan, Brewster, Coon and Halpern, J J.